DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 09/24/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 has been considered by the examiner.

Response to Arguments
Applicant’s amendments to the claims and arguments, see pages 8-12, filed 09/24/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1-12, 14-17, and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-12, 14-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, an automated teller machine comprising: 

a conveyance path support part configured to support the external conveyance path and the plurality of external branch conveyance paths and configured to open and close the cassette accommodation part so that the cassette is selectively exposed to the outside; and
an actuator provided in the conveyance path support part to generate a driving  force for loading and unloading the paper medium into and from the plurality of storage parts.
With respect to independent claim 17, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, an automated teller machine comprising: 
a deposit/withdrawal part for a user to input the paper medium to the automated teller machine or to receive the paper medium from the automated teller machine;
an external conveyance path configured to convey the paper medium between the deposit/withdrawal part and the plurality of external branch conveyance paths, 
wherein the external conveyance path is supported by the conveyance path support part, and 
	an actuator provided in the conveyance path support part to generate a driving 
force for loading and unloading the paper medium into and from the plurality of storage parts.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stapfer (US 2009/0279771) discloses processing device for value documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887